Exhibit 10.5

MAXYGEN, INC.

2006 EQUITY INCENTIVE PLAN

FORM OF NOTICE OF GRANT OF RESTRICTED STOCK

Unless otherwise defined herein, the terms defined in the Maxygen, Inc. 2006
Equity Incentive Plan (the “Plan”) shall have the same defined meanings in this
Notice of Grant of Restricted Stock (this “Notice of Grant”).

Name: [                            ] (referred to herein as “Participant” or
“you”)

Address: [                                                             ]

You have been granted, pursuant to Section 10 of the Plan, the number of Shares
of Restricted Stock set forth below, subject to the terms and conditions of the
Plan and the Restricted Stock Award Agreement, attached hereto as Exhibit A-1,
as well as the following terms and conditions:

 

Date of Grant (the “Grant Date”):   [                            ] Fair Market
Value on the Date of Grant (Per Share):   [                            ] Total
Number of Shares of Restricted Stock Granted:   [                            ]

Payment: No payment is required for the Restricted Stock, which Shares are
lawfully issued, fully paid and non-assessable in consideration for the benefit
to the Company within the meaning of Section 152 of the General Corporation Law
of the State of Delaware.

Vesting Schedule: The Restricted Stock awarded by this Agreement shall vest in
accordance with the following schedule:

Subject to your continuous service as a Consultant, Employee or Director, and
subject to the Company’s automatic share reacquisition right, the Restricted
Stock Award will vest as to 10% of the Shares subject to the Award on the first
anniversary of the Grant Date, in equal quarterly installments thereafter until
the second anniversary of the Grant Date as to 20% of the Shares subject to the
Award, in equal quarterly installments thereafter until the third anniversary of
the Grant Date as to 45% of the shares subject to the Award, and in equal
quarterly installments thereafter until the fourth anniversary of the Grant Date
as to the remaining 25% of the Shares subject to the Award; provided, however,
that 100% of the unvested Shares of Restricted Stock hereunder shall vest
earlier upon the first to occur of (i) the Participant’s involuntary employment
termination without Cause (as defined herein), subject to the Participant
entering into and not revoking a release of claims in substantially the form
attached hereto as Exhibit A-2 within 21 days of such involuntary employment
termination; or (ii) immediately prior to the occurrence of either (A) a Change
of Control (as defined herein), or (B) a dissolution or liquidation of the
Company, whether voluntary or involuntary; or (iii) termination of the
Participant’s service with the Company following the Participant’s acceptance of
an employment



--------------------------------------------------------------------------------

offer or other service agreement with a person or Group that has acquired any
asset from the Company, provided the solicitation of such employment or service
is authorized in writing (or by email) in advance by a duly authorized officer
of the Company (other than Participant) and subject to the Participant entering
into and not revoking a release of claims in substantially the form attached
hereto as Exhibit A-2 within 21 days of such acceptance.

In the event your continuous service as a Consultant, Employee or Director
terminates for any reason other than those specified in (i) or (iii) of the
preceding paragraph, the Company shall automatically reacquire any Shares of
Restricted Stock that have not vested as of the date of your termination without
any cost to the Company.

For the purposes of this Notice of Grant, “Cause” means the occurrence of any of
the following: (i) your willful and continued failure to substantially perform
your duties with the Company (other than as a result of physical or mental
disability) after a written demand for substantial performance is delivered to
you by the Company, which demand specifically identifies the manner in which the
Company believes that you have not substantially performed your duties and that
has not been cured by you within 15 days following your receipt of such written
demand; (ii) your commission of a felony (other than a traffic-related offense)
that in the written determination of the Company is likely to cause or has
caused material injury to the Company’s business; (iii) your dishonesty with
respect to a significant matter relating to the Company’s business; or (iv) your
material breach of any agreement between you and the Company, which material
breach has not been cured within 15 days following your receipt of written
notice from the Company identifying such material breach.

For the purposes of this Notice of Grant, “Change of Control” means the
occurrence of any of the following dates:

(i) Change in Ownership of the Company. The date that any one person, or more
than one person acting as a Group, acquires ownership of stock of the Company
that, together with stock held by such person or Group, constitutes more than
50% of the total Fair Market Value or total voting power of the stock of the
Company; or

(ii) Change in Effective Control of the Company. Either (a) the date any one
person, or more than one person acting as a Group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing 35% or more
of the total voting power of the stock of the Company, or (b) the date a
majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of any such appointment or election; or

(iii) Change in Ownership of a Substantial Portion of the Company’s Assets. The
date that any one person, or more than one person acting as a Group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company having a
total gross fair market value equal to or more than 80% of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions.



--------------------------------------------------------------------------------

For the purposes of this Notice of Grant, “Group” means a group as such term is
defined in Treasury Regulation

§1.409A-3(i)(5)(vi)(B).

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award of Restricted Stock is granted under and
governed by the terms and conditions of the Plan and the Restricted Stock Award
Agreement, attached hereto as Exhibit A-1, all of which are incorporated herein.
You further agree to execute 3 copies of the Assignment Separate From
Certificate (with date and number of shares blank) substantially in the form
attached hereto as Exhibit A-3, and to deliver the same to the Company, along
with such additional documents as the Company may require from time to time, as
a condition to the vesting of any Shares of Restricted Stock.

 

PARTICIPANT:      MAXYGEN, INC.:     

515 Galveston Drive

Redwood City, California 94063

 

    

 

 

    

 

(Print Name)      (Print Name and Title)

 

    

 

(Date)      (Date)

[SIGNATURE PAGE TO NOTICE OF GRANT OF RESTRICTED STOCK]



--------------------------------------------------------------------------------

EXHIBIT A-1

MAXYGEN, INC.

2006 EQUITY INCENTIVE PLAN

FORM OF RESTRICTED STOCK AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Maxygen, Inc. 2006
Equity Incentive Plan (the “Plan”) or the Notice of Grant (as defined below)
shall have the same defined meanings in this Restricted Stock Award Agreement
(this “Agreement”).

WHEREAS, the Participant named in the Notice of Grant to which this Agreement is
attached an exhibit (the “Notice of Grant”), is an Employee, Director, or
Consultant of the Company, and the Participant’s continued service to the
Company is considered to be in the best interests of the Company; and

WHEREAS, in order to give the Participant an opportunity to acquire an equity
interest in the Company, as an incentive for the Participant to continue
providing services to the Company, to increase the Participant’s interest in the
Company’s welfare, and to improve the operations and increase the profits of the
Company, the Company has granted to the Participant an Award of Restricted Stock
subject to the terms and conditions of this Agreement, the Plan and the Notice
of Grant, all of which are incorporated herein by reference.

NOW, THEREFORE, the parties agree as follows:

1. Grant of Restricted Stock. The Company hereby grants to the Participant named
in the Notice of Grant an Award of Restricted Stock, as set forth in the Notice
of Grant and subject to the terms and conditions of this Agreement and the Plan.

2. Payment; Tax Withholding. No cash payment is required for the Shares of
Restricted Stock granted by this Agreement, although the Participant will be
required to tender payment in a form of consideration acceptable to the Company
for the amount of any withholding taxes due, including but not limited to those
due as a result of the Award or vesting of the Shares of Restricted Stock
granted hereby. The tax withholding obligations of the Participant will be
satisfied in accordance with any of the following methods:

(a) By Sale of Shares. At any time not less than 5 business days before any tax
withholding obligation arises, the Participant may authorize and instruct the
Company, and any brokerage firm determined acceptable to the Company for such
purpose, to sell on the Participant’s behalf from any of the vested Shares, a
whole number of Shares as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy the minimum applicable tax withholding
obligation. Such Shares will be sold on the day such tax withholding obligation
arises or as soon thereafter as practicable. Such sale may be structured by the
Participant so as to satisfy the requirements of Rule 10b5-1(c) promulgated
under the Exchange Act. The Participant will be responsible for all broker’s
fees and other costs of sale, and the Participant agrees to indemnify and hold
the Company harmless from any losses, costs, damages, or



--------------------------------------------------------------------------------

expenses relating to any such sale. Notwithstanding the foregoing, no Shares
shall be withheld with a value exceeding the minimum amount of tax required to
be withheld by law. The Participant acknowledges that neither the Company nor
its designee is under any obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
the minimum tax withholding obligation. Accordingly, the Participant agrees to
pay to the Company as soon as practicable, including through additional payroll
withholding, any amount of the tax withholding obligation that is not satisfied
by such sale of Shares.

(b) By Cash, Check or Other Means. At any time not less than 5 business days
before any tax withholding obligation arises, the Participant may elect to
satisfy the tax withholding obligation by delivering to the Company an amount
that the Company determines is sufficient to satisfy Participant’s tax
withholding obligation. Such amount may be delivered to the Company by
(x) tender of cash, (y) delivery of a certified check payable to the Company, or
(z) such other means as specified from time to time by the Company.

(c) Right to Retain Shares and/or Cash. Notwithstanding anything in Section 2(a)
and Section 2(b) hereof to the contrary, to the maximum extent permitted by law,
the Company has the right to retain without notice from the Shares or from
salary or other amounts payable to the Participant, shares or cash having a
value sufficient to satisfy the tax withholding obligation and the Participant
hereby authorizes such withholding. Unless and until the tax withholding
obligations of the Company, if any, are satisfied, the Company shall have no
obligation to release the Shares from any vesting or other restrictions provided
for herein, notwithstanding the vesting schedule set forth in the Notice of
Grant or Section 3 of this Agreement.

3. Vesting Schedule. Subject to Sections 15 and 16 of the Plan and any other
relevant Plan provisions, the Restricted Stock awarded by this Agreement will
vest in the Participant according to the vesting schedule specified in the
Notice of Grant. Except as otherwise expressly provided in the Notice of Grant,
if the Participant’s continuous service with the Company as an Employee,
Director or Consultant terminates for any or no reason prior to the vesting of
any number of Shares of Restricted Stock, then the Company without any further
action and without any cost shall automatically reacquire any Shares of
Restricted Stock that have not vested as of the date of such termination
(“Unvested Shares”) as well as any dividend payments or other distributions to
shareholders thereon (“Reacquisition Right”).

4. Securities Laws. Upon the vesting of any Shares of Restricted Stock, the
Participant will make or enter into such written representations, warranties and
agreements as the Company may reasonably request from time to time in order to
comply with applicable securities laws or with this Agreement.

5. Restriction on Transfer. Except for the transfer of the Shares of Restricted
Stock to the Company or its assignees, as contemplated by this Agreement, or to
the Holding Person described in Section 6 of this Agreement, none of the Shares
of Restricted Stock or any beneficial interest therein shall be transferred,
encumbered or otherwise disposed of in any way until such Shares are released
from the Company’s Reacquisition Right in accordance with the



--------------------------------------------------------------------------------

provisions of this Agreement. Nothing in this Section 5 is intended to restrict
the ability of the Participant to designate a beneficiary of the Shares that are
not Unvested Shares in the event of the Participant’s death. The terms of this
Agreement shall be binding upon the executors, administrators, heirs,
successors, and transferees of the Participant.

6. Holding of Shares

(a) To ensure the availability for delivery of the Participant’s Unvested Shares
upon reacquisition by the Company pursuant to the Company’s Reacquisition Right,
the Participant shall, upon execution of the Notice of Grant, deliver and
deposit with the person designated by the Company as the holding person for the
Shares (the “Holding Person”), the Unvested Shares, whether in certificated or
uncertificated form as shall be determined by the Company in consultation with
the Holding Person, together with the stock assignment duly endorsed in blank,
attached hereto as Exhibit A-3. The Unvested Shares and stock assignment shall
be held by the Holding Person, until such time as the Shares of Restricted Stock
fully vest or are reacquired by the Company. Shares of Restricted Stock that are
received under your Award are subject to the transfer restrictions set forth in
the Plan and this Agreement, and any transfer restrictions that may be described
in the Company’s bylaws or charter in effect at the time of the contemplated
transfer.

(b) The Holding Person, upon written notice from the Company or its assignee of
the happening of any event that entitles the Company or its assignee to
automatically reacquire some or all of the Shares of Restricted Stock, shall
take all steps necessary to accomplish the transfer of such Shares to the
proposed transferee.

(c) Subject to the terms hereof, the Participant shall have all the rights of a
stockholder with respect to the Shares of Restricted Stock while they are held
by the Holding Person, including without limitation, the right to vote the
Shares and to receive any cash dividends or other distributions to shareholders
declared thereon.

7. Legends. The share certificate, if any, evidencing the Shares of Restricted
Stock issued hereunder shall be endorsed with the following legend (in addition
to any legend required under applicable state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REACQUISITION AS SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.

8. Adjustments for Changes in Capitalization. All references herein to the
number of Shares shall be appropriately adjusted to reflect any stock split,
stock dividend or other change in the Shares which may be made by the Company
after the date of this Agreement, pursuant to the provisions of Section 18 of
the Plan.



--------------------------------------------------------------------------------

9. Tax Consequences. The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of the transactions contemplated by
this Agreement. The Participant understands that the acquisition and vesting of
the Shares of Restricted Stock may have adverse tax consequences to the
Participant that may be avoided or mitigated by filing an election under
Section 83(b) of the Code. Such election must be filed within 30 days after the
date the Shares of Restricted Stock are granted to the Participant. The form for
making this election is attached as Exhibit A-4 hereto.

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THAT THE COMPANY OR ITS REPRESENTATIVES
MAKE THIS FILING ON THE PARTICIPANT’S BEHALF.

10. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased,
instead be made to the administrator or executor of the Participant’s estate, or
if the Participant has completed a beneficiary designation, to the Participant’s
beneficiaries. Any such administrator or executor or beneficiary must furnish
the Company with (a) written evidence of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

11. No Effect on Employment. The Participant’s employment with the Company and
its Subsidiaries, if applicable, is on an at-will basis only. Accordingly, the
terms of the Participant’s employment with the Company and its Subsidiaries will
be determined from time to time by the Company or the Subsidiary employing the
Participant, and the Company or such Subsidiary will have the right, which is
hereby expressly reserved, to terminate or change the terms of the Participant’s
employment with the Company at any time for any reason whatsoever, with or
without good cause or notice.

12. Notices. All notices and other communications under this Agreement shall be
in writing or posted electronically on the E*TRADE Securities LLC website.
Unless and until Participant is notified in writing to the contrary, all
notices, communications and documents directed to the Company and related to
this Agreement shall be delivered to Maxygen, Inc., 515 Galveston Drive, Redwood
City, CA 94063, Attention: Stock Administration. Unless and until the Company is
notified in writing to the contrary, all notices, communications and documents
directed to the Participant and related to this Agreement shall be mailed to the
Participant’s last known address as shown on the Company’s books or posted
electronically on the E*TRADE Securities LLC website. All notices and
communications related to this Agreement shall be delivered by hand, mailed by
first class mail, postage prepaid, sent by reputable overnight courier or posted
electronically on the E*TRADE Securities LLC website. All mailings and
deliveries related to this Agreement shall be deemed received when actually
received; if by hand delivery, 2 business days after mailing; if by mail, the
next business day after being sent by reputable overnight courier; or 30 days
after the date of posting for notices posted electronically on the E*TRADE
Securities LLC website.



--------------------------------------------------------------------------------

13. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.

14. Administrator Authority. The Administrator will have the power to interpret
the Plan, the Notice of Grant and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

15. Choice of Law; Venue. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of
[California][Delaware]. The Participant hereby submits to the jurisdiction and
venue of the courts of the State of California and the Federal Courts of the
United States of America located within the County of Santa Clara for all
actions or proceedings relating to the Shares of Restricted Stock granted
hereby, the Notice of Grant, this Agreement, or the Plan. The Participant
further agrees that service upon the Participant in any such action or
proceeding may be made by first class mail, certified or registered, to the
Participant’s address as last appearing on the records of the Company or by
personal service on the Participant.

16. No Waiver. Either party’s failure to enforce any provision of this Agreement
shall neither be construed as a waiver of any such provision in any way, nor
shall it prevent such party from thereafter enforcing any other provision of
this Agreement. The rights granted both parties hereunder are cumulative and
shall not constitute a waiver of either party’s right to assert any other legal
remedy available to it.

17. Further Assurances. The Participant agrees upon request to execute any
further documents or instruments necessary or desirable to carry out the
purposes or intent of this Agreement.

18. THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES OF
RESTRICTED STOCK PURSUANT TO SECTION 3 HEREOF IS EARNED ONLY BY THE
PARTICIPANT’S CONTINUOUS SERVICE TO THE COMPANY (AND NOT THROUGH THE ACT OF
BEING HIRED OR ACQUIRING SHARES HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE, DIRECTOR, OR CONSULTANT OF THE
COMPANY FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH THE PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
PARTICIPANT’S RELATIONSHIP (I) AS AN EMPLOYEE AT ANY TIME, FOR ANY REASON OR NO



--------------------------------------------------------------------------------

REASON, WITH OR WITHOUT CAUSE; (II) AS A CONSULTANT PURSUANT TO THE TERMS OF THE
PARTICIPANT’S AGREEMENT WITH THE COMPANY OR AN AFFILIATE; OR (III) AS A DIRECTOR
PURSUANT TO THE BYLAWS OF THE COMPANY AND ANY APPLICABLE PROVISIONS OF THE
CORPORATE LAW OF THE STATE OR OTHER JURISDICTION IN WHICH THE COMPANY IS
DOMICILED, AS THE CASE MAY BE.

By the Participant’s signature in the Notice of Grant, Participant represents
that he or she is familiar with the terms and provisions of the Plan, and hereby
accepts this Agreement subject to all of the terms and provisions thereof. The
Participant has reviewed the Plan, this Agreement and the Notice of Grant in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Notice of Grant and fully understands all provisions of the Plan,
this Agreement and the Notice of Grant. The Participant agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement. The
Participant further agrees to notify the Company upon any change in the
residence indicated in the Notice of Grant.



--------------------------------------------------------------------------------

Exhibit A-2

MAXYGEN, INC.

FORM OF AGREEMENT AND RELEASE

I hereby confirm my obligations under the Confidential Information, Secrecy and
Invention Agreement that I have previously entered into with the Company.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code that reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
debtor.

I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any claims I may have against the Company.

Except as otherwise set forth in this Agreement and Release (the “Release”) and
except for obligations of the Company set forth in the Restricted Stock Award
Agreement entered into between the Company and me, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment, if any, with the Company), arising out of or in any way
related to agreements, events, acts or conduct at any time prior to and
including the Effective Date (as defined below) of this Release, including but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with my employment, if any, with the Company or the
termination of that employment, if applicable, including but not limited to,
claims of intentional and negligent infliction of emotional distress, any and
all tort claims for personal injury, claims or demands related to salary,
bonuses, commissions, stock, stock options, or any other ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of compensation; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the federal Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); the federal Americans with Disabilities Act of
1990; the California Fair Employment and Housing Act, as amended; tort law;
contract law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing;
provided, however, that nothing in this paragraph shall be construed in any way
to release the Company from its obligation to [(i) indemnify me pursuant to any
applicable indemnification agreement and to provide me with continued coverage
under the Company’s directors and officers liability insurance policy to the
same extent that it has provided



--------------------------------------------------------------------------------

such coverage to previously departed officers and directors of the Company,
(ii) provide the benefits to me set forth in the Change of Control Agreement, as
amended to date, entered into between the Company and me][for officers only] or
(iii) provide the benefits to me set forth in the Restricted Stock Award
Agreement entered into between the Company and me.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled. If and only if I am covered
by ADEA, I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (A) my waiver and release do not apply to any rights
or claims that may arise after the Effective Date of this Release; (B) I have
the right to consult with an attorney prior to executing this Release; (C) I
have twenty-one (21) days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven (7) days following
the execution of this Release to revoke the Release; and (E) this Release shall
not be effective until the date upon which the revocation period has expired,
which shall be the eighth day after this Release is executed by me (the
“Effective Date”). If I am not covered by ADEA, I acknowledge that this
Agreement shall be effective as of the date upon which this Release has been
executed by me (the “Effective Date”).

 

By:  

 

 

(Print Name)

 

(Date)

[SIGNATURE PAGE TO AGREEMENT AND RELEASE]



--------------------------------------------------------------------------------

EXHIBIT A-3

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, and pursuant to that certain Notice of Grant and Restricted
Stock Award Agreement between Maxygen, Inc., a Delaware Corporation (“Assignee”)
and the undersigned dated             , 2009 (“Restricted Stock Award
Agreement”), I,                             , hereby sell, assign and transfer
unto Assignee                              (                            ) shares
of the Common Stock of Maxygen, Inc. (the “Shares”) standing in my name of the
books of said corporation represented by Certificate No.      herewith and do
hereby irrevocably constitute and appoint                             as
attorney-in-fact to transfer the Shares on the books of said corporation with
full power of substitution in the premises.

This Stock Assignment may be used only in accordance with and subject to the
terms and conditions of the Restricted Stock Award Agreement, and in connection
with the reacquisition of the Shares issued to the undersigned pursuant to the
Restricted Stock Award Agreement, and only to the extent that such Shares remain
subject to Assignee’s right to automatically reacquire such Shares.

 

  By:  

 

 

 

  (Print Name)  

 

  (Date)

[SIGNATURE PAGE TO STOCK ASSIGNMENT]



--------------------------------------------------------------------------------

EXHIBIT A-4

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:

1. The name, address, social security number and taxable year of the undersigned
are as follows:

NAME:

ADDRESS:

SOCIAL SECURITY NO.:

TAXABLE YEAR:

2. The property with respect to which the election is made is described as
follows:              shares (the “Shares”) of the Common Stock of Maxygen, Inc.
(the “Company”).

3. The date on which the property was transferred is:             , [2009]. The
taxable year for which the election is made: calendar year [2009].

4. The property is subject to the following restrictions:

The Shares are subject to a time-based vesting schedule. The Shares will be
automatically reacquired by the Company, or its assignee, upon occurrence of
certain events. This reacquisition right lapses with regard to a portion of the
Shares based on the continuous service with the Company by the taxpayer over
time. The Shares are also subject to transfer restrictions.

5. The aggregate fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is:

$            .

6. The amount (if any) paid for such property is:

$            .

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.



--------------------------------------------------------------------------------

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.

 

Dated:            , [2009]

 

(Signature of Taxpayer)

 

(Print Name)

[SIGNATURE PAGE TO SECTION 83(b) ELECTION]